Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application has been reopened after the Patent Board Decision on 6/3/2021.  
Applicant’s amendment filed 7/22/2021 has been entered.  Claims 2, 5, 7, 10, 11, 16, 18 and 21 were amended.  Claim 1 was cancelled.  Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions.
Claims 2, 3 and 5-23 are pending.  Claims 2, 3 and 5-17 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 7/22/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn.

Maintained Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having 

Claims 2, 3, 5 and 7-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heier et al. (US 6,797,277; patented September 28, 2004) in view of Tandt et al. (US 2003/0161856; published August 28, 2003).
Applicant’s Invention
Applicant claims a solid particulate insecticidal formulation comprising i) a microencapsulated volatile insecticide having a vapor pressure from about 1-1,000 mPa and a water solubility less than about 100 mg/L; ii) a bulking agent; iii) a disintegrating agent; iv) a binding agent, and/or v) a dispersing agent, wherein the formulation is a granule, a ready for use bait or a tablet.

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Heier et al. teach water-dispersible granules for delivering agricultural pesticides comprising an active ingredient that may be microencapsulated, a solid carrier, and a binder (abstract).  Two or more active ingredients can be encapsulated to reduce volatilization of the active ingredients and the encapsulation maintains the active in a relatively large droplet form to reduce drift (column 2, lines 15-40).  With respect to claims 10, 16 and 17, Heier et al. teach that the granules includes one or more pesticides in combination with crop-yield enhancing products that are also encapsulated 
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
With respect to claims 2, 12 and 13, Heier et al. do not teach the addition of a disintegrating agent, preferably selected from microcrystalline cellulose.  With respect to claim 14, Heier et al. does not teach the addition of a rheology modifier selected from magnesium aluminium silicates methyl 
Tandt et al. teach agrochemical suspension concentrates in aqueous or liquid oil based medium comprising solid particles (granules) of one or more agrochemical ingredients and a dispersing agent (abstract).  Common dispersing agents used with suspension concentrates include lignosulfonates [0002; [0037]].  The invention is drawn to water dilutable suspensions that are stable and dilutable with water or oil [0003-0004].  The formulation also includes wetting agents and adjuvants [0005-0007].   Other conventional dispersants include PVP (a binding agent), starch (a bulking agent) and range in amounts from 1-20% by weight of the total dispersant [0026].  The agrochemical actives may be one or more different insecticides [0027].  The suspension formulations include solid supports, filler and diluent material that can be used to adjust the viscosity of the formulation and include clays and microcrystalline cellulose (a disintegrating agent), magnesium silicates (rheology modifier) and cellulose derivatives [0032].  Microcapsules can be made by various means and including by coacervation with gelatin or in situ with urea and/or melamine formaldehyde polymers [0033].  The particle size of the microcapsules of encapsulated agrochemical usually range from 1-10um [0034].  The solid support is 0-70% of the concentrate upon dilution 

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Both Heier et al. and Tandt et al. disclose microcapsule formulations that form solid particles comprising lignosulfonates.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Heier et al. and Tandt et al. to include 2-20% microcrystalline cellulose disintegrating agent with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Heier et al. and Tandt et al. and include microcrystalline cellulose along with the clays to aid in disintegration of the granule because Tandt et al. teach that the compounds aid in forming stable granule formulations.
  	It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Heier et al. and Tandt et al. to include 0.5-15% cellulose derivatives as rheology agents with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of .

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Heier et al. (US 6,797,277; patented September 28, 2004) in view of Tandt et al. (US 2003/0161856; published August 28, 2003), as applied to claims 2, 3, 5 and 7-17, in further view of Scher et al. (US 4,956,129; patented September 11, 1999).
Applicant’s Invention
Applicant claims a solid particulate insecticidal formulation comprising i) a microencapsulated volatile insecticide having a vapor pressure from about 1-1,000 mPa and a water solubility less than about 100 mg/L; ii) a bulking agent; iii) a disintegrating agent; iv) a binding agent, and/or v) a dispersing agent, wherein the formulation is a granule, a ready for use bait or a tablet.



Determination of the scope and the content of the prior art
(MPEP 2141.01)



Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
Heier et al. and Tandt et al. do not teach the volatile insecticide is selected from terbufos, diazinon, disulfoton, phorate, fenitrothion, fenthion, pirimiphos-methy.
It is for this reason that Scher et al. is combined.

Scher et al. teach methods of microencapsulating water-insoluble liquid material into urea-formaldehyde shells (abstract).  The active ingredients encapsulated are substantially insoluble in water and include thiocarbamates, triazines and organophosphate insecticides, preferably terbufos, diazinon, disulfoton, phorate, fenitrothion, fenthion, pirimiphos-methyl (column 3, lines 25-38; column 4, lines 1-67). The capsules can be dried and stored for future dilution (column 10, lines 34-47).



Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

	Therefore, it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Heier et al., Tandt et a. and Scher et al. to include and insecticide selected from terbufos, diazinon, disulfoton, phorate, fenitrothion, fenthion, pirimiphos-methy with a reasonable expectation of success.  One or ordinary skill would have been motivated at the time of the invention to combine the teachings of Heier et al., Tandt et al. and Scher et al. to include insecticides selected from terbufos, diazinon, disulfoton, phorate, fenitrothion, fenthion, pirimiphos-methy since they are preferably formulated into microencapsulated solid to provide stable insecticide formulations.  Therefore, one of ordinary skill would have been motivated to select these active ingredients since Scher et al. teach that the actives are encapsulated by urea-formaldehyde capsules and Tandt et al. teaches selecting any encapsulated actives and having urea-formaldehyde walls to improve stability.  

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617